ON CONFESSION OF ERROR
PER CURIAM.
Defendant Juan Avila appeals his sentences imposed on admissions of violation of community control. We reverse.
The State has conceded that the trial court impermissibly departed from the sentencing guidelines. See Ree v. State, 565 So.2d 1329, 1331 (Fla.1989). The trial court was not authorized to exceed the one-cell increase allowed by Florida Rule of Criminal Procedure 3.701(d)(14). Id.
We reverse and remand the case for re-sentencing within the limits permitted by the sentencing guidelines.